Citation Nr: 1523111	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-28 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depression, and anxiety and as secondary to service-connected disabilities.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for pes planus (flat feet).

4.  Entitlement to service connection for an intestinal disorder, including as due to an undiagnosed illness.  

5.  Entitlement to service connection for a memory disorder, including as due to an undiagnosed illness.  

6.  Entitlement to service connection for a sleep disorder, including as due to an undiagnosed illness.  

7.  Entitlement to service connection for acid reflux, including as due to an undiagnosed illness.  

8.  Entitlement to service connection for a respiratory disorder, including as due to an undiagnosed illness.   

9.  Entitlement to service connection for joint pains, including as due to an undiagnosed illness.  

10.  Entitlement to service connection for fatigue, including as due to an undiagnosed illness.  

11.  Entitlement to service connection for other, unspecified, Gulf War illness.  

12.  Entitlement to an initial rating higher than 10 percent prior to September 25, 2014, and higher than 20 percent since, for left upper extremity radicular symptoms of decreased hand strength and loss of sensation.

13.  Entitlement to an initial rating higher than 10 percent prior to September 25, 2014, and higher than 30 percent since, for right upper extremity radicular symptoms of decreased hand strength and loss of sensation.

14.  Entitlement to a rating higher than 20 percent for a neck strain.

15.  Entitlement to a rating higher than 10 percent for patellofemoral pain syndrome of the right knee.

16.  Entitlement to a compensable rating for residuals of a right first finger fracture.

17.  Entitlement to a nonservice-connected pension.

18.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to May 1986 and from September 1986 to November 1995.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Regarding the Veteran's claim for a psychiatric disorder, he initially filed a claim specifically for service connection for PTSD.  But as the evidence of record shows diagnoses of other psychiatric disorders, the Board has recharacterized this claim as all encompassing.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his/her mental condition, whatever it is, causes him/her).

In a September 2014 rating decision during the pendency of this appeal, the RO granted higher ratings for the Veteran's bilateral (meaning left and right) upper extremity radicular disability.  However, as those increases in ratings were not to the highest possible levels and earliest possible effective date, they did not constitute full grants of these claims, so they remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


The Veteran has submitted additional evidence concerning his claims that are on appeal, and he waived his right to have the RO consider this additional evidence in the first instance, preferring instead that the Board do so.  38 C.F.R. § 20.1304(c) (2014).  

Some of the claims are being decided, however, others instead being REMANDED to the Agency of Original Jurisdiction (AOJ) for necessary further development and consideration.


FINDINGS OF FACT

1.  A diagnosis of Persian Gulf War illness has not been made at any time since receipt of the claim for compensation for this alleged disability.

2.  Prior to September 25, 2014, the left and right upper extremity radicular symptoms of decreased hand strength and loss of sensation did not result in what amounts to moderate incomplete paralysis.

3.  Whereas, since September 25, 2014, the left and right upper extremity radicular symptoms of decreased hand strength and loss of sensation have not resulted in severe incomplete paralysis.

4.  The neck strain does not result in limiting forward flexion to 15 degrees or less, does not result in ankylosis, does not have associated objective neurological abnormalities other than the service-connected radicular symptoms of the left and right upper extremities for which separate ratings may be granted, and intervertebral disc syndrome (IVDS) has not caused any incapacitating episodes.

5.  The patellofemoral pain syndrome of the right knee has not resulted in flexion limited to 30 degrees or extension limited to 15 degrees.

6.  There is no evidence of ankylosis of the knee, recurrent subluxation or lateral instability, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, impairment of the tibia and fibula, or genu recurvatum.

7.  The residuals of the right first finger fracture have not resulted in limitation of motion of a gap of one inch (2.5 cm.) or more between the fingertip and proximal transverse crease of the palm with the finger flexed to the extent possible or extension limited by more than 30 degrees.


CONCLUSIONS OF LAW

1.  Persian Gulf War illness (in the abstract) was not incurred in or aggravated by the Veteran's service and it may not be presumed that he has some unspecified consequent disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

2.  Prior to September 25, 2014, the criteria were not met for initial ratings higher than 10 percent for the left and right upper extremity radicular symptoms of decreased hand strength and loss of sensation, and since that date the criteria have not been met for ratings higher than 20 and 30 percent, respectively.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8715 (2014).

3.  The criteria are not met for a rating higher than 20 percent for the neck strain.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71, 4.71a, DCs 5237, 5243 (2014).

4.  The criteria are not met for a rating higher than 10 percent for the patellofemoral pain syndrome of the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71, 4.71a, DCs 5003, 5020, 5260, 5261 (2014).

5.  The criteria are not met for a compensable rating for the residuals of the right first finger fracture.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71, 4.71a, DC 5229 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, this notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regards to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate the claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a Veteran of the specific DCs that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Also keep in mind that some of the increased-rating claims being decided are, in actuality, initial-rating claims, so arose in the context of the Veteran trying to establish his underlying entitlement to service connection for these disabilities, which since has been granted.  This is important to point out because VA does not have to provide additional VCAA notice in this circumstance concerning this "downstream" disability rating element of the claims because the initial intended purpose of the notice has been served inasmuch as the claims as they arose in their initial context have been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance concerning these particular claims.  The Veteran was provided this required SOC, citing the statutes and regulations governing the ratings of these disabilities and containing discussion of the reasons or bases for not assigning higher initial ratings for these disabilities or even higher ratings once the ratings for these disabilities were increased during the pendency of this appeal.  He therefore has received all required notice concerning these downstream initial-rating claims.


Moreover, as concerning his other claims being decided, the Veteran was notified in letters dated in October 2008 and February 2009 regarding the type of evidence needed to substantiate these claims.  He was instructed how to establish his entitlement to service connection and that, to show entitlement to an increased evaluation for his service-connected disabilities, the evidence must show that the disabilities have gotten worse.  He was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  Both letters notified him of the criteria for assigning a "downstream" disability rating and an effective date, that is, in the eventuality service connection was granted for a particular disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's additional duty to assist the Veteran with his claims, VA obtained his service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and also had him undergo VA compensation examinations in furtherance of his claims.  Pertinent VA examinations were done in November 2008, January 2010, and September 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete evaluations, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorders.  The Board resultantly finds that VA's duty to assist the Veteran with respect to obtaining a VA examination and/or opinion concerning the claims has been met.  Id.


II.  Analysis

A.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of a relevant injury or disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be warranted on an alternative presumptive basis for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2014); 38 C.F.R. § 3.317 (2014). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 


A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases:  (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. § 3.317(c). 


For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).


The Veteran served in the U.S. Navy and his DD Form 214s and other military personnel records show he served aboard the USS Yosemite in the Persian Gulf during the Persian Gulf War.  A July 2009 response from the National Personnel Records Center (NPRC), which is a military records repository, shows that his in-country service in Southwest Asia after August 1990 could not be confirmed. 

His STRs do not show treatment for, or diagnosis of, any disorder classified as a "Gulf War illness. "  His October 1995 separation examination revealed all clinically normal body systems except for identifying body marks, scars, and tattoos.  In his report of medical history, he reported several problems, but none were classified as a Gulf War illness, per se.  

He had a VA Persian Gulf War protocol examination in January 2010.  Following that examination, he was diagnosed with gastrointestinal reflux disease (GERD), perennial allergic rhinitis, gout, osteoarthritis, diabetes mellitus type II, and hypogonadism.  However, the examiner explained that all symptoms, abnormal physical findings, and abnormal laboratory test results had been determined to be part of a known [rather than unknown] clinical diagnosis.  

None of the Veteran's treatment records show a diagnosis of Gulf War illness.  

Considering this collective body of evidence, the Board concludes that service connection for Gulf War illness of some unspecified type is unwarranted.  Although the Veteran served on board the USS Yosemite in the Persian Gulf during the Persian Gulf War, a diagnosis of Gulf War illness or similar has not been made at any time since he filed this claim of entitlement to service connection for this alleged disability.  To the extent he has diagnosed disabilities, the Board is remanding the claims for these other disorders since also allegedly due instead to undiagnosed illness.  But in the meantime, simply put, a diagnosis of Gulf War illness in the abstract has not been made.


According to VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability, and that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Here, though, to reiterate, there is no competent and credible medical or other evidence reflecting a diagnosis of Persian Gulf War illness at any time during the appeal period.  The Veteran is competent to report having symptoms associated with some type of illness, but he is incompetent to say the illness necessarily stems from his service during the Persian Gulf War.  And refuting any such notion, the VA examiner specifically opined that all symptoms, abnormal physical findings, and abnormal laboratory test results had been determined to be part of a known (rather than unknown) clinical diagnosis.  No medical professional or other clinician has provided any contrary opinion.  And, as already pointed out above, the Board is remanding the remaining claims for the other disorders the Veteran contends are due to undiagnosed illnesses.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the diagnosis of Gulf War illness falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's assertions of this diagnosis have no probative value since he is incompetent to make this determination.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for Gulf War illness.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and his claim resultantly must be denied.  See 38 U.S.C.A §5107 (West 2014); 38 C.F.R. § 3.102.

B.  Higher Initial and Existing Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolving in the Veteran's favor.  38 C.F.R. § 4.3.

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, the effects of pain consequently on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 ; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that "staged" ratings are appropriate not just for initial-rating claims (see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)), but also for established, i.e., increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

Bilateral Upper Extremity Radicular Symptoms

The Veteran's bilateral upper extremity radicular symptoms of decreased hand strength and loss of sensation were rated as 10-percent disabling prior to September 25, 2014, and instead have been rated as 20-percent disabling on the left and as 30-percent disabling on the right since September 25, 2014, under 38 C.F.R. § 4.124a, DC 8715, which evaluates impairment from neuralgia of the median nerve.  The Veteran is right-handed; consequently the ratings for the major arm apply to his right upper extremity while the ratings for the minor arm apply to his left upper extremity.

Pursuant to DC 8515, mild incomplete paralysis warrants a 10 percent rating for both arms.  38 C.F.R. § 4.124a , DC 8715 (2014). 

Moderate incomplete paralysis warrants a 30 percent rating for the major arm and a 20 percent rating for the minor arm.  Id. 

Severe incomplete paralysis warrants a 50 percent rating for the major arm and a 40 percent rating for the minor arm.  Id. 

Complete paralysis consisting of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances warrants a 70 percent rating for the major arm and a 60 percent rating for the minor arm.  Id.

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

A record dated in June 2008 reveals that the Veteran's motor strength of his upper extremities was 5/5, so grossly normal.  He reported wrist pain, right greater than left, and mild swelling of the right wrist was noted.  Sensation was intact to light touch and his reflexes were 2+ for his upper extremities.  An October 2008 treatment record shows he had decreased grip strength.  He reported bilateral carpal tunnel symptoms, more on the right than left, and that his wrist tended to lock up at times.  

The Veteran was afforded a VA examination in November 2008 for his cervical spine and right finger disabilities.  He reported a history of overall decrease in right hand strength and dexterity.  He had decreased strength for pushing, pulling and twisting, which was weaker on the right than the left.  There was no decreased dexterity for twisting, probing, writing, touching and expression.  Motor strength was 5/5 throughout his bilateral upper extremities, except it was 4/5 for bilateral finger abduction and thumb opposition.  Muscle tone was normal and there was no atrophy.  Sensory examination shows that vibration, light touch and position sense were normal bilaterally of 2/2.  Pain (pinprick) was impaired of 1/2 bilaterally.  There was no abnormal sensation.  Biceps, triceps, and brachioradialis reflexes were normal of 2+ bilaterally.  

At a VA examination in January 2010, the Veteran reported a history of overall decrease in right hand strength and dexterity as well as a history of paresthesias of the bilateral hands.  Motor strength was normal of 5/5 throughout the Veteran's bilateral upper extremities except for thumb opposition, which was 4/5 bilaterally.  Sensory examination shows that vibration, light touch and position sense were normal bilaterally of 2/2.  Pain (pinprick) was impaired of 1/2 bilaterally.  There was no abnormal sensation.  Biceps, triceps, and brachioradialis reflexes were normal of 2+ bilaterally.  The Veteran's disability was opined to have a mild effect on feeding; a moderate effect on shopping, exercise, sports, recreation, traveling, bathing, dressing, toileting, and grooming; and a severe effect on chores.  

The Veteran was afforded a VA examination in September 2014.  He reported that his current symptoms included daily moderate to severe numbness and tingling in his hands.  The Veteran had moderate constant pain bilaterally; severe intermittent pain bilaterally; moderate paresthesias and/or dysesthesias bilaterally; and moderate numbness bilaterally.  Muscle strength testing was normal of 5/5 throughout his bilateral upper extremities.  There was no muscle atrophy.  Biceps, triceps and brachioradialis reflexes were hypoactive of 1+ bilaterally.  Sensory examination was normal for the bilateral shoulders and bilateral inner/outer forearms and decreased for the bilateral hand/fingers.  There were no trophic changes.  The examiner opined that the Veteran had moderate incomplete paralysis of the bilateral median nerves; all other nerves were opined to be normal.  The Veteran reported using braces regularly.  He did not have any other pertinent physical findings, complications, conditions, signs or symptoms.  In the examination for his cervical spine that same month, the Veteran reported daily moderately severe numbness and tingling.


Based on a review of the evidence, the Board concludes that initial ratings in excess of 10 percent prior to September 25, 2014, and in excess of 20 percent for the left upper extremity and in excess of 30 percent for the right upper extremity from September 25, 2014, are not warranted.

In this case, prior to September 25, 2014, the symptoms reported at the 2008 and 2010 VA examinations, as well as in the treatment records, show the Veteran's bilateral upper extremities approximate mild incomplete paralysis.  The findings shown on examination and reported by him do not instead approximate moderate incomplete paralysis warranting a 30 percent rating for the right upper extremity and a 20 percent rating for the left upper extremity - at least until September 25, 2014. 

For the initial-rating period, meaning prior to September 25, 2014, the Veteran's symptoms in both upper extremities were mostly sensory, with slight weakness for finger abduction and thumb opposition shown at the 2008 examination and for thumb opposition in 2010 with muscle strength of 4/5.  However, both examinations show that his strength in the remaining parts of his bilateral upper extremities was normal of 5/5.  Both examinations revealed that vibration, light touch and position sense were normal bilaterally of 2/2; only pain was impaired of 1/2 bilaterally.  No atrophy was shown at either examination.  Additionally, his reflexes throughout this bilateral upper extremities were normal at those examinations.  The 2008 treatment records with bilateral upper extremity complaints are consistent with the symptoms shown during the examinations.  There are no treatment records prior to September 25, 2014, suggesting the Veteran's bilateral upper extremity disability resulted in what amounted to moderate incomplete paralysis. 

Because of this, the Board is unable to conclude that the Veteran's bilateral upper extremity radicular symptoms of decreased hand strength and loss of sensation approximated moderate incomplete paralysis prior to September 25, 2014.  No medical professional or other competent clinician has provided any opinion indicating that the Veteran's symptomatology was best characterized as moderate incomplete paralysis during this earlier time period. 

From September 25, 2014, onwards, so during the succeeding period that also is at issue in this appeal, the evidence fails to show that the Veteran's disabilities have resulted in severe (as opposed to moderate) incomplete paralysis.  Muscle strength testing was normal at the September 2014 VA examination.  Most of the Veteran's symptoms were moderate; only intermittent pain was reported to be severe.  No muscle atrophy was shown during the examination.  The Veteran had moderate constant pain bilaterally; severe intermittent pain bilaterally; moderate paresthesias and/or dysesthesias bilaterally; and moderate numbness bilaterally.  Muscle strength testing was normal of 5/5 throughout his bilateral upper extremities.  There was no muscle atrophy.  The Veteran's reflexes changed from normal at previous examinations to hypoactive, suggesting a worsening of his disabilities.  Additionally, sensory examination was normal in 2008 and 2010, but decreased for hands and fingers in 2014, also suggesting the Veteran's disabilities had worsened.  After interviewing and examining the Veteran, the examiner opined that the Veteran's disability resulted in moderate incomplete paralysis.  Neither he nor any other medical professional, however, has provided any opinion indicating that the Veteran's bilateral upper extremity disability has resulted in comparatively severe incomplete paralysis.  Consequently, the Board does not have any basis for further increasing the ratings since September 25, 2014.

Neck

The Veteran's neck strain is rated as 20-percent disabling under 38 C.F.R. § 4.71a, DC 5237, which considers impairment from a cervical strain.  

Pursuant to DC 5237, under the General Rating Formula, a 20 percent evaluation is for application with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237 (2014).  A 30 percent evaluation is for application with forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is for application when there is unfavorable ankylosis of the entire cervical spine.  Id.  

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  Id.

During this appeal, the Veteran was also diagnosed with IVDS.  DC 5243 provides that IVDS (preoperatively or postoperatively) is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Pursuant to DC 5243, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2014).  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

During a VA examination in November 2008, the Veteran reported having daily neck pain rated as eight out of ten (8/10) radiating to both hands, right greater than left.  There was no history of urinary incontinence, urgency, retention requiring catheterization, or frequency; nocturia; fecal incontinence; erectile dysfunction; leg or foot weakness; falls; unsteadiness; visual dysfunction; or dizziness.  There was a history of numbness and paresthesias.  The Veteran's other symptoms included a history of fatigue, decreased motion, stiffness, spasms, and pain.  His pain was reported to be moderate to severe and occurred constantly.  He reported severe flare-ups that occurred two to three times per week and lasted for 30 minutes to three hours.  The Veteran estimated that he had 65 percent of additional limitation of motion or other functional impairments during flare-ups.  The Veteran had had ten incapacitating episodes in the past 12 months lasting for 30 minutes to eight hours.  No devices/aids were used and the Veteran was unable to walk more than a few yards.

Examination revealed spasm, guarding, and pain with motion; there was no atrophy, tenderness or weakness.  The Veteran's posture and head position were normal; the spine was symmetrical in appearance; and his gait was antalgic.  Muscle tone was normal and there was no muscle atrophy.  There was no ankylosis.  Range of motion testing revealed flexion to 20 degrees with pain at 20 degrees; extension to 15 degrees with pain at 15 degrees; lateral flexion to 15 degrees bilaterally with pain at 15 degrees; and lateral rotation to 40 degrees bilaterally with pain at 40 degrees.  Following repetition, the Veteran had pain, but no additional loss of motion.  Lasegue's sign was positive.  The Veteran's disability was opined to have no effect on feeding, bathing, dressing, toileting or grooming; a mild effect on shopping and traveling; and a moderate effect on chores, exercise, sports, and recreation.

The Veteran had another VA examination in January 2010.  He again reported having daily neck pain rated as 8/10 that radiated to both hands, right greater than left.  There was a history of fatigue, decreased motion, stiffness, spasms, and pain.  The pain was reported to be moderate to severe in severity and occurred constantly.  He reported severe flare-ups that occurred two to three times per week and lasted for 30 minutes to three hours.  The Veteran estimated that he had 65 percent additional limitation of motion or other functional impairments during flare-ups.  He reported having ten incapacitating episodes in the last 12 months lasting for 30 minutes to eight hours; however, the Gulf War examination report shows that there were no incapacitating episodes during the past 12 month period.  There was no history of urinary incontinence or urgency or erectile dysfunction.  

Examination revealed that posture and head position was normal.  The spine was symmetrical in appearance and gait was normal.  There were no abnormal spinal curvatures and no ankylosis.  There was no spasm, atrophy, tenderness or weakness, but there was guarding and pain with motion.  Range of motion testing revealed flexion to 20 degrees; extension to 20 degrees; and lateral rotation to 25 degrees bilaterally.  The Veteran declined lateral flexion bilaterally.  There was objective evidence of pain on motion including following repetition.  Following repetition, there were no additional limitations.  Lasegue's sign was negative.  The Veteran's disability was opined to have a mild effect on feeding; a moderate effect on shopping, exercise, sports, recreation, traveling, bathing, dressing, toileting, and grooming; and a severe effect on chores.  

During an even more recent September 2014 VA examination, the Veteran reported current symptoms of daily tightness causing moderate non-prostrating headaches.  He reported flare-ups that were worse with excessive motion.  Range of motion testing revealed flexion to 30 degrees with pain at zero degrees; extension to 30 degrees with pain at zero degrees; lateral flexion to 30 degrees bilaterally with pain at zero degrees; and lateral rotation to 60 degrees bilaterally with pain at zero degrees.  Following repetition, there were no changes in ranges of motion but the Veteran had less movement than normal and pain on movement.  There was no localized tenderness or pain on palpation, muscle spasms, or guarding.  There was no muscle atrophy and no ankylosis.  The Veteran had IVDS with no incapacitating episodes over the last 12 months.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  The examiner opined that an opinion regarding functional limitations during flare-ups was not feasible as that relied on subjective data; therefore, it would be resorting to mere speculation in rendering such opinion.

The Veteran's treatment records during this appeal have not shown his ranges of motion in degrees, ankylosis, incapacitating episodes as defined by VA regulation, or associated neurologic abnormalities other than the already service-connected and separately rated bilateral upper extremity radicular symptoms.  

So based on a review of the record, the Board concludes that a rating higher than 20 percent is not warranted at any time during this appeal.  A greater 30 percent rating contemplates forward flexion of 15 degrees or less or favorable ankylosis of the entire cervical spine.  At worst, the Veteran's forward flexion was to 20 degrees in 2010.  Although he had pain beginning at zero degrees in 2014, he was still able to forward flex to 30 degrees.  As such, even with considering his pain on motion, the evidence does not show that his limitation has approximated 15 degrees or less.  Moreover, as no ankylosis has been shown, a higher rating on this alternative basis is not warranted, either.  Note (5) in the General Rating Formula specifies that unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire cervical spine, the entire thoracolumbar (thoracic and lumbar) spine, or the entire spine is fixed in flexion or extension,...."  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  Ankylosis also has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The Board has also considered whether a higher rating is warranted under the criteria for rating IVDS.  But the evidence does not show the Veteran has had incapacitating episodes as defined by VA regulation, much less warranting a rating exceeding 20 percent.  The Board acknowledges his reports to the 2008 and 2010 examiners that he had had ten incapacitating episodes in the past 12 months lasting for 30 minutes to as long as eight hours.  However, the evidence does not show that those reported episodes required bed rest prescribed by a physician and treatment by a physician.  If instead, at his election or perceived need, he rested or stayed in bed is not tantamount to concluding he had an incapacitating episode, much less of the frequency and duration required for a higher rating.  As such, a rating greater than 20 percent based on the rating criteria for IVDS is not warranted.

In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by him, the Board finds that increased ratings for limitation of motion are not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflect that his functional impairment was taken into account.  None of the examinations show he had muscle atrophy of the neck or other evidence of disuse due to his service-connected cervical spine disability.  Accordingly, the criteria for a rating higher than 20 percent for limitation of motion have not been met.  38 C.F.R. § 4.71a, DCs 5237, 5243.

The Board equally has considered whether separate ratings are warranted for associated objective neurologic abnormalities.  But, to reiterate, the Veteran already has been awarded service connection for his bilateral upper extremity radicular symptoms.  While he reported having non-prostrating headaches to the 2014 examiner, objective evidence of a neurologic headache abnormality has not been shown or associated with his neck strain.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Consequently, the Board concludes that separate ratings for associated objective neurologic abnormalities other than the already service-connected bilateral upper extremity radicular symptoms are not warranted.  

For these reasons and bases, the Board finds that the criteria for a rating higher than 20 percent for the underlying neck strain have not been met.  

Right Knee

The Veteran's patellofemoral pain syndrome of the right knee is rated as 10-percent disabling under 38 C.F.R. § 4.71a, DC 5020, which evaluates impairment from synovitis.  DC 5020 in turn calls for the disability to be rated based on limitation of motion of affected parts, as arthritis, degenerative.  Degenerative arthritis, in turn, is evaluated under DC 5003.  

Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20-percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10-percent disabling.  These 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2014).

The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2014).

Limitation of motion of the knee is evaluated under DCs 5260 and 5261.

Pursuant to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2014).  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.  

Pursuant to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261 (2014).  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited 20 degrees.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2014).


VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

As an example, a claimant who has arthritis as shown by X-ray and instability of the knee may be rated separately under DCs 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2014).

Turning now to the relevant facts, the Veteran was afforded a VA examination in November 2008.  He reported locking and weakness, giving way, and swelling.  No assistive devices were needed for walking and there were no constitutional symptoms of arthritis.  The Veteran reported more than four incapacitating episodes of arthritis per year lasting for days.  He was unable to stand for more than a few minutes and walk for more than a few yards.  His reported symptoms included giving way, instability, pain, stiffness, weakness, and repeated effusions.  He did not have deformity, episodes of dislocation or subluxation, or locking episodes.  The Veteran reported two to three severe flare-ups of joint disease per month that lasted for two days.  He estimated that flare-ups limited motion or other functional impairment by 55 to 65 percent.  Examination revealed that the Veteran's gait was antalgic.  Range of motion testing revealed flexion to 120 degrees with no pain and extension to zero degrees also with no pain.  There were no additional limitations following repetition.  There was no inflammatory arthritis and no ankylosis.  There was crepitus, tenderness, clicks or snaps, and subpatellar tenderness.  The Veteran had no bumps consistent with Osgood-Schlatters disease, masses behind the knee, grinding, instability, or meniscus abnormality.  The Veteran's disability had no effect on feeding, bathing, dressing, toileting, and grooming; a mild effect on chores, shopping, recreation, and traveling; and a moderate effect on exercise and sports.  

A January 2010 VA examination shows that the Veteran reported knee stiffness and denied flare-ups of joint disease.  Examination revealed no joint swelling, effusion, tenderness or laxity.  There was no ankylosis, objective joint abnormalities, or evidence of inflammatory arthritis.  Range of motion testing revealed flexion to 130 degrees and extension to zero degrees, both with no pain on motion.  There was crepitus of the knee.  

At a VA examination in September 2014, the Veteran reported daily moderate knee pain with feelings of giving way and locking.  He reported using braces.  The Veteran had flare-ups that were worse with feelings of giving way.  Range of motion testing revealed flexion to 120 degrees with pain at zero degrees and extension to zero degrees with pain at zero degrees.  There were no changes in motion following repetition but he did have functional loss and/or functional impairment; the Veteran had less movement than normal and pain on movement.  There was no tenderness or pain to palpation.  Muscle strength testing was normal of 5/5 for flexion and extension.  Joint instability tests were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  He did not have any meniscal conditions or any surgery.  A brace was used regularly.  The examiner opined that an opinion regarding functional limitations during flare-ups was not feasible as that relied on subjective data; therefore, they would be resorting to mere speculation in rendering such opinion.  

The Veteran's treatment records during this appeal have not shown his ranges of motion in degrees, ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, impairment of the tibia and fibula, or genu recurvatum.

Consequently, when considering the findings that have been shown, the Board concludes that a rating higher than 10 percent is not warranted at any time during this appeal.  A greater 20 percent rating under DC 5003 requires greater restriction of motion.  As already explained, normal flexion is to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2014).  The Veteran has been shown to have some limited flexion when examined, but not to the extent required for a greater 20 percent rating under DC 5003 and, by referral, DCs 5260 and 5261.

A 20 percent rating for limitation of flexion requires that flexion is limited to 30 degrees.  At worst, the Veteran had flexion limited to 120 degrees with pain at zero degrees in 2014.  Even with considering his pain on motion, his flexion has not approximated being limited to 30 degrees.  Despite his pain, he was able to flex to 120 degrees.  His VA examinations and treatment records all fail to show that he has had limitation of flexion approximating 30 degrees.  As such, a higher rating for limitation of flexion is not warranted.  

The Veteran also has not been shown to have limited extension warranting a higher or separate rating.  A 20 percent rating requires extension limited to 15 degrees, which has not been shown at any time during this appeal.  He had extension to zero degrees during the examinations, so entirely normal (i.e., full) extension, and none of his treatment records have shown extension limited to the minimally required 10 degrees or greater.  Indeed, even with his pain at zero degrees in 2014, he still did not have limited extension.  Therefore, a separate or increased rating for limitation of extension is not warranted.  

In reaching the conclusion that a higher rating is not warranted on any of these bases, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  But even when taking into account the pain on use experienced by him, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40.  The examination reports reflect that his functional impairment was taken into account when reporting his range of motion.  None of the examinations show he had muscle atrophy or other evidence of disuse due to his service-connected right knee disability.  Accordingly, the criteria for a rating higher than 10 percent for limitation of motion owing to this disability have not been met.  38 C.F.R. § 4.71a, DCs 5003, 5020, 5260, 5261.

Furthermore, the evidence does not show knee symptoms such as ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibular; and genu recurvatum.  The Board is mindful of the Veteran's reports to the VA examiners of his knee giving out and locking.  However, even with such reports, the evidence does not show that he has symptomatology under any of the other rating criteria such that a higher or separate rating is warranted.  Joint instability tests were normal in 2014.  As for locking, the evidence does not show, nor does the Veteran contend, that he has dislocated semilunar cartilage.  Therefore, separate ratings for knee symptomatology not already contemplated for are not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5262, 5263 (2014).  

Right First Finger Fracture

The residuals of the right first finger fracture are rated as zero-percent disabling, so noncompensable, under 38 C.F.R. § 4.71a, DC 5229, which evaluates impairment from limitation of motion of the index or long finger.

Pursuant to DC 5229, a zero percent or noncompensable rating is warranted when limitation of motion results in a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a DC 5229 (2014).

A 10 percent rating is warranted when limitation of motion results in a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id. 

The Veteran was afforded a VA examination in November 2008.  He reported having pain that was more or less constant.  The Veteran reported a history of an overall decrease in hand strength and a history of decrease in hand dexterity.  There were no other hand symptoms.  He had severe flare-ups of joint disease that occurred weekly and lasted for two hours.  He estimated that the extent of additional limitation of motion or functional impairments during flare-ups was 55 percent.  Examination revealed no ankylosis and no deformity.  There was no gap between thumb pad and tips of fingers on attempted opposition of thumb to fingers.  There was also no gap between finger and proximal transverse crease of hand on maximal flexion of finger.  The Veteran had weaker strength for pushing, pulling and twisting.  There was no decreased dexterity for twisting, probing, writing, touching and expression.  Range of motion testing of the proximal interphalangeal, metacarpal phalangeal, and distal joints revealed flexion to 60 degrees with no pain and no additional loss of motion on repetitive use; and extension to zero degrees with no pain and no additional loss of motion on repetitive use.  The examiner opined that there were no acute findings to warrant current diagnosis.  There were no effects on the Veteran's usual daily activities.  

At a January 2010 VA examination, the Veteran reported a history of an overall decrease in hand strength and a decrease in hand dexterity.  He reported severe weekly flare-ups that lasted for two hours.  The Veteran estimated that the extent of additional limitation of motion or functional impairments during flare-ups was 55 percent.  Examination revealed no ankylosis and no deformity.  There was no gap between thumb pad and tips of fingers on attempted opposition of thumb to fingers.  There was also no gap between finger and proximal transverse crease of hand on maximal flexion of finger.  The Veteran had weaker strength for pushing, pulling and twisting.  There was no decreased dexterity for twisting, probing, writing, touching and expression.  Range of motion testing of the proximal interphalangeal metacarpal phalangeal, and distal joints revealed flexion to 60 degrees with no pain and no additional loss of motion on repetitive use; and extension to zero degrees with no pain and no additional loss of motion on repetitive use.    

At a September 2014 VA examination, the Veteran reported having daily moderate pain that was worse with weather changes and flare-ups that were also worse with weather changes.  The Veteran had limitation of motion or evidence of painful motion.  There was no gap between the thumb pad and the fingers when opposing the thumb.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion.  Following repetition, there was no additional limitation of motion; no gap between the thumb pad and the fingers when opposing the thumb; no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips; and no limitation of extension.  The Veteran had functional loss or impairment of pain on movement.  There was no tenderness or pain to palpation.  Muscle strength testing revealed grip strength of 4/5.  There was no ankylosis or other pertinent physical findings, complications, conditions, signs and/or symptoms.  A brace was used regularly.  The examiner opined that an opinion regarding functional limitations during flare-ups was not feasible as that relied on subjective data; therefore, they would be resorting to mere speculation in rendering such opinion. 

There are no treatment records during showing limitation of motion resulting in a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible or that extension is limited by more than 30 degrees.  

Based on a review of the evidence, the Board concludes that a compensable rating is not warranted at any time during this appeal.  The VA examinations discussed above as well as the Veteran's treatment records all fail to show that limitation of motion results in a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible or that extension is limited by more than 30 degrees.  Therefore, a compensable rating under DC 5229 is not warranted.  Additionally, while a compensable rating is available for ankylosis of the index finger under DC 5225, there is no evidence of ankylosis at any time during this appeal.  Consequently, a compensable rating is not warranted.

In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40.  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations or treatment records shows that the Veteran had muscle atrophy of the right first finger or other evidence of disuse due to his service-connected right first finger disability.  Accordingly, the criteria for a compensable rating for limitation of motion for the Veteran's service-connected residuals of right first finger fracture have not been met.  38 C.F.R. § 4.71a, DC 5229.

As the Veteran is not entitled to higher ratings for his painful motion, the Board has considered whether separate ratings are available for his other symptomatology.  He admittedly has decreased strength, but he is already service connected for radicular symptoms of decreased hand strength and loss of sensation.  Consequently, those symptoms are already being compensated by the rating for his right upper extremity disability.  Providing additional compensation for this same symptom and consequent impairment would contravene VA's anti-pyramiding regulation.  38 C.F.R. § 4.14.

For these reasons and bases, the Board finds that the criteria for a compensable rating have not been met.


Extra-schedular Consideration

The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  But in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, 
an extra-schedular evaluation may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b)(1).

The Court has provided a three-pronged test for determining whether extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, no such special referral or consideration is warranted since the regular schedular standards applied in this case adequately describe and provide for the Veteran's bilateral upper extremity, neck, right knee, and right first finger symptoms and consequent disability levels.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  38 C.F.R. §§ 4.1.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for his service-connected disabilities.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The evidence does not show, as examples, that the Veteran's bilateral upper extremity, neck, right knee, and right first finger disabilities have resulted in interference with employment or activities of daily life that would warrant increased ratings for these disabilities or consideration outside the Rating Schedule.


ORDER

Entitlement to service connection for Gulf War illness is denied.  

Entitlement to an initial compensable rating higher than 10 percent prior to September 25, 2014, and higher than 20 percent since, for left upper extremity radicular symptoms of decreased hand strength and loss of sensation is denied.

Entitlement to an initial compensable rating higher than 10 percent prior to September 25, 2014, and higher than 30 percent since, for right upper extremity radicular symptoms of decreased hand strength and loss of sensation is denied.

Entitlement to a rating higher than 20 percent for neck strain is denied.

Entitlement to a rating higher than 10 percent for patellofemoral pain syndrome of the right knee is denied.

Entitlement to a compensable rating for residuals of the right first finger fracture is denied.


REMAND

Regrettably, the remaining claims must be further developed before being decided on appeal.  Regarding the issue of entitlement to service connection for a psychiatric disorder, the Veteran's treatment records suggest it may be secondary to service-connected disabilities.  See 38 C.F.R. § 3.310(a) and (b), permitting the granting of service connection on this alternative basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  In particular, the report of a June 2014 private evaluation by A.F., M.D., suggest the Veteran has a psychiatric disorder secondary to his service-connected disabilities.  Further medical comment is needed to assist in making this critical determination, however.

As concerning the Veteran's claim for sinusitis, his STRs show repeated complaints of sinusitis.  Although no sinusitis was diagnosed on examination in January 2010, treatment records since then have shown this diagnosis.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court held that VA was obligated to evaluate tinea pedis ("Athlete's foot"), so a type of skin condition, while in an active stage of the disease in order to fulfill the duty to assist.  Conversely, in Voerth v. West, 13 Vet. App. 117 (1999), the Court clarified that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months.  On the other hand, a flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Id., at 123.  So the Court has indicated an examination during an active stage of disease is not universally warranted in all situations and circumstances, though it seemingly is in this particular instance owing to the apparent nature of sinusitis to wax and wane.

As for the Veteran's flat feet, his June 1980 entrance examination shows he had mild pes planus, so even when beginning his military service; no examination since has been performed, however, to determine whether the pre-existing flat feet were aggravated by his service, meaning chronically (permanently) worsened beyond the condition's natural progression.  If a pre-existing disability is noted upon entry into service, the Veteran may not bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim for aggravation of the disability during or as a result of his service.  But in this circumstance, the provisions of 38 C.F.R. § 1153 apply and he has the burden of establishing aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also 38 C.F.R. § 3.306 .

A preexisting condition will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  But clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).

That said, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Realizing all of this, medical comment is needed concerning this issue of whether there was aggravation during the Veteran's service of his pre-existing pes planus.

Concerning the issues claimed as being due to undiagnosed illness, the Veteran was afforded a VA examination in January 2010.  However, no opinion regarding the etiology of any diagnosed disorders was provided.  As VA has a duty to provide an adequate examination, the Board concludes that this medical comment also is needed before deciding these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes the effort to provide an examination in response to a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).


Lastly, the Veteran's claims for a nonservice-connected pension and a TDIU are inextricably intertwined with the claims being further developed.  Therefore, a decision on these interrelated claims must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one cannot be rendered until the other claim has been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (reiterating that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of another claim).  This will avoid piecemeal adjudication of claims with common parameters.  See Parker v. Brown, 7 Vet. App. 116 (1994); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a notice that addresses the requirements for a claim of entitlement to a psychiatric disorder on a secondary basis in accordance with 38 C.F.R. § 3.310(a) and (b).  This notice must also inform him of what information and evidence, if any, he is to provide to VA versus the information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Birmingham VA Medical Center and from the Bessemer Community Based Outpatient Clinic.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed psychiatric disorder, including PTSD, major depression and anxiety, also concerning his sinusitis, flat feet, and intestinal, memory, sleep, acid reflux, respiratory, joint pain, and fatigue disorders.  His claims file, including a complete copy of this decision and remand, must be made available to the examiner(s) for review of the pertinent medical and other history.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination report to be associated with the claims file.  

A.  For the Veteran's psychiatric disorder, including PTSD, major depression, and anxiety, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed psychiatric disorder is:  a) directly related to the Veteran's military service from June 1980 to May 1986 and from September 1986 to November 1995; or, b) if involving a psychosis (see 38 C.F.R. § 3.384), initially manifested to a compensable degree of at least 10-percent disabling within a year of his discharge from service, so by November 1996, or c) is otherwise related or attributable to his service, including especially caused OR aggravated (permanently worsened beyond normal progression) by his service-connected disabilities.

The examiner must bear in mind that two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b) .


Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

The examiner should address the Veteran's reports of having psychiatric symptomatology that began in service.

The examiner should also discuss the impact of any diagnosed disorder on the Veteran's ability to gain and retain substantially gainful employment.


B.  For the Veteran's sinusitis, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed sinusitis is directly related to the Veteran's military service.  The examiner should address the numerous STRs showing sinusitis as well as post-service treatment records showing such diagnosis, most recently as December 2013.  

The examiner should also discuss the impact of this disorder on the Veteran's ability to gain and retain substantially gainful employment.

C.  For the Veteran's flat feet, the examiner is requested to review the record and offer an opinion as to whether there is clear and unmistakable (obvious or manifest) evidence that the preexisting flat feet were not chronically aggravated by service.

The examiner should also discuss the impact of this disorder on the Veteran's ability to gain and retain substantially gainful employment.

D.  For any diagnosed intestinal, memory, sleep, acid reflux (including GERD), respiratory (including bronchitis), joint pain (including osteoarthritis and gout), and fatigue (including being due to diabetes mellitus type II and hypogonadism) disorders, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed disorders accounting for the Veteran's reported symptoms are directly related to the Veteran's military service.  

The examiner should also discuss the impact of these disorders on the Veteran's ability to gain and retain substantially gainful employment.

For all of the above requested opinions, a complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney a Supplemental SOC (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


